MEMORANDUM **
Timothy Lundberg appeals pro se the district court’s dismissal of his action alleging that his constitutional rights were violated during proceedings in a criminal case in which Lundberg was a defendant. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal, Tanner v. Heise, 879 F.2d 572, 576 (9th Cir.1989), and we affirm.
Because Lundberg complained only of Judge Matz’s judicial acts, the district court properly ruled that Lundberg’s claims against Judge Matz were barred by absolute judicial immunity. See Stump v. Sparkman, 435 U.S. 349, 356-57, 98 S.Ct. 1099, 55 L.Ed.2d 331 (1978); Mullis v. United States Bankr. Court for the Disk of Nev., 828 F.2d 1385, 1394 (9th Cir.1987).
Because Lundberg failed to allege in his complaint Layon’s misrepresentations, knowledge of falsity and intent to defraud with sufficient specificity, the district court properly dismissed Lundberg’s promissory fraud claim. See Engalla v. Permanente Med. Group, 15 Cal.4th 951, 64 Cal. Rptr.2d 843, 938 P.2d 903, 917 (Cal.1997); Moore v. Brewster, 96 F.3d 1240, 1245-46 (9th Cir.1996).
Lundberg did not raise any contentions regarding the dismissal of U.S. Attorney Mayorkas and the United States District Court for the Central District of California on appeal.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.